The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2016 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 4/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,595,031; 9,773,232; and 10,522,808 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 
Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (03/29/2022), pgs. 12-21 with respect to claims 21, 33 and 38 which distinguish the instant claimed invention from the closest prior art references listed below.
Cozen et al., US Patent. No. 8,762,272;
Levchin, US Patent No. 7089208; and
Shatry et al., US Pub. No. 2009/0164374.

The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 21-40.
In particular, Cozen teaches all the limitations of claims 21, 33 and 38 except for the steps of:
wherein the messaging application is executed separately from the payment application executing on the user device of the user. 
Rather, in Cozen, messaging application is executed as part of the payment application. 
For these reasons, the claims are allowable over Cozen and all other related prior arts.

Claims 22-32, 34-37 and 39-40 are allowed by dependency. 

35 U.S.C 101 subject eligibility: 
Applicant’s remarks (12/13/2021) in response to the Office Action (10/13/2021) with respect to the 35 U.S.C. 101 rejection had been fully considered and were persuasive. The 35 U.S.C. 101 rejection had been withdrawn in the office action (01/06/2022). Applicant's argument is hereby incorporated as reason for overcoming the 35 U.S.C. 101 rejection.   

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691